KRUEGER, Judge.
The offense is murder. The punishment assessed is confinement in the State penitentiary for a term of four years.
The statement of facts accompanying the record does not appear to have been approved by the judge who tried the case. Without his approval thereof we are precluded from considering the statement of facts. See authorities cited in Note 24 under Art. 760, Vernon’s Ann. Tex. C. C. P., Vol. 3, pp. 103-107; 4 Tex. Jur., p. 419, sec. 287; Branch’s Ann. Tex. P. C., sec. 596. In the absence of a statement of facts, we cannot properly appraise the bills of exception found in the transcript.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.